—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Kay, J.), rendered March 30, 1993, convicting him of criminally negligent homicide, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
*671The defendant contends that the trial court committed reversible error in refusing to charge the jury on justification. However, a trial court need not charge a jury with respect to a proffered defense of justification if no reasonable view of the evidence establishes the basic elements of the defense (People v Watts, 57 NY2d 299). Viewing the evidence adduced at trial in the light most favorable to the defendant (see, People v Steele, 26 NY2d 526), we find that there was no reasonable view thereof which would support a finding that the defendant reasonably believed that the use of physical force was necessary to defend himself from what he reasonably believed was the use or imminent use of unlawful physical force against him (see, Penal Law § 35.15 [1]; People v Watts, supra; People v Charriez, 155 AD2d 548). Copertino, J. P., Pizzuto, Joy and Friedmann, JJ., concur.